Citation Nr: 0918625	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  04-43 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to a higher rate of special monthly 
compensation (SMC), based on the need for aid and attendance 
or being housebound.  

2.  Entitlement to SMC based on loss of use of the left hand, 
right hand, right foot and/or left foot.  

3.  Entitlement to service connection for cervical 
myelopathy, to include as secondary to a service-connected 
Type II diabetes mellitus.  

4.  Entitlement to a rating in excess of 30 percent for the 
service-connected diabetic neuropathy of the right hand.  

5.  Entitlement to a rating in excess of 20 percent for the 
service-connected diabetic neuropathy of the left hand.  

6.  Entitlement to a rating in excess of 40 percent for the 
service-connected diabetic neuropathy of the left and right 
foot.  

7.  Entitlement to a rating in excess of 20 percent for the 
service-connected Type II diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO.  

The issues of a higher rate of SMC, based on the need for aid 
and attendance or being housebound; SMC based on loss of use 
of the left hand, right hand, right foot and/or left foot; 
and service connection for cervical myelopathy, to include as 
secondary to a service-connected Type II diabetes mellitus 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected diabetic neuropathy of the right 
hand is shown to be productive of a disability picture that 
more nearly approximates that of severe weakness, loss of 
sensation and findings of muscular atrophy; findings of 
complete paralysis of the nerve are not demonstrated.  

2.  The service-connected diabetic neuropathy of the left 
hand is shown to be productive of a disability picture that 
more nearly approximates that of severe weakness, loss of 
sensation and findings of muscular atrophy; complete 
paralysis of the nerve is not demonstrated.  

3.  The service-connected diabetic neuropathy of the left and 
right foot is shown to be manifested by more than moderately 
severe incomplete paralysis of the nerve.  

4.  The service-connected diabetes mellitus currently is 
shown to require the use of insulin, a restricted diet, and 
regulation of activities without episodes of ketoacidosis or 
hyperglycemic reactions.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent 
evaluation, and no higher for the service-connected diabetic 
neuropathy of the right hand are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.124a 
including Diagnostic Codes 8515, 8713 (2008).  

2.  The criteria for the assignment of a 60 percent 
evaluation, and no higher for the service-connected diabetic 
neuropathy of the left hand have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.124a 
including Diagnostic Codes 8515, 8713 (2008).  

3.  The criteria for the assignment of an increased 
evaluation for the service-connected service- connected 
diabetic neuropathy of the left and right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a including Diagnostic Codes 8520, 8720 (2008).

4.  The criteria for the assignment of a 40 percent rating 
for the service-connected diabetes mellitus are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10, 4.119 including Diagnostic Code 7913 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  The VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The VCAA-compliant notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in August 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claims for an 
increased rating as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  

The letter also notified the Veteran that he could send VA 
information that pertained to his claim and provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The Board also points out that a June 2008 notice letter also 
appears to meet the Vasquez-Flores requirements.  However, to 
whatever extent this letter does not fully comply with the 
VCAA's notification requirements as explained in that 
decision, the Veteran is not shown to be prejudiced by any 
such error or omission.  

The Veteran and his representative's written statements, to 
include the VA Form 9, have demonstrated an awareness of what 
is needed to substantiate the claim for increase.  
Consequently, any error or omission in this regard was "cured 
by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

After issuance of the August 2007 and June 2008 letters, and 
an opportunity for the Veteran to respond, the January 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in February 2004, July 2005, January 2007, August 2007 and 
September 2007.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and by his representative, on his behalf.  

In sum, the duties imposed by VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Increased Ratings

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  


I.  Entitlement to a rating in excess of 30 percent for 
diabetic neuropathy of the right hand.

Factual Background

The Veteran underwent a VA examination in January 2007.  The 
Veteran reported increased weakness with his hands which 
included difficulty holding onto things, poor grasp and 
decreased strength.  He stated that he frequently broke 
dishes and cups.  Sometimes he found it hard to hold a pen 
but he could generally write his signature.  He was still 
able to button his buttons and tie his shoes but it took 
longer.  He could hold his utensils to feed himself but he 
had to hold them differently.  

On examination, sensation was intact to vibration and 
monofilament testing in the upper extremities.  The diagnosis 
was that of peripheral neuropathy of the upper extremities.  
He was able to button buttons and zip zippers.  He could 
write his name and twist paper.  His hands showed Dupuytren 
contractures of the palms and fingers 3 through 5.  

On the right hand, the thumb had some atrophy but the thumb 
had normal function.  The left hand had no atrophy.  Distal 
interphalangeal joints (DIP) on all fingers in both hands had 
full range of motion.  The Veteran was able to appose his 
thumbs to all 4 digits of each hand.  He was able to make a 
fist.  Strength was essentially normal in both hands.  He did 
not have any pain with motions of his arms and hands.  There 
was no other atrophy, limitation of motion, weakness, lack of 
coordination or other interferences in the upper extremities.  

The Veteran underwent a VA examination in August 2007.  On 
examination, there was severe atrophy of the intrinsic hand 
muscles bilaterally, right much worse than left.  There was 
severe weakness of the first dorsal interosseus (FDI) muscle 
and anterior deep masseter (ADM) muscles on the right much 
more than the left.  

The strength of the other muscle groups was close to normal.  
Deep tendon reflexes were nonelicit with exception to the 
left brachioradialis which was -1.  Plantar responses were 
mute.  Sensory examination showed decreased pinprick and 
light touch in the ulnar distribution on the right side.  
There was also decreased pinprick, light touch, vibration and 
proprioception in the high stocking distribution bilaterally 
which was quite severe.  

The diagnosis was that of severe peripheral polyneuropathy.  
The right was much more severe than the left.  The examiner 
stated that the Veteran had severe weakness of the intrinsic 
hand muscles bilaterally which was much more severe on the 
right.  

The Veteran was right handed which definitely and 
significantly limited his use of both hands but much more so 
on the right.  It was likely that he had cervical 
radiculopathy, but it was not visible to state to what degree 
his hands, atrophy and weakness were due to diabetic 
neuropathy versus cervical radiculopathy.  It was likely that 
it was a combination of both.  

The Veteran underwent a VA examination in September 2007.  
The Veteran was able to use utensils to feed himself but he 
did hold them differently due to his neuropathy and deformity 
of both hands.  

A neurologic examination revealed no gross focal defects.  He 
still responded to hand and vibration sensation.  His motor 
and sensory status of referred nerve had diminished.  He had 
decreased motor strength of all extremities.  

In September 2007 the Veteran underwent an Independent Living 
Assessment.  The treating therapist noted that the Veteran 
had Dupuytren's contracture in both hands which limited his 
ability to perform various functional tasks.  

The Veteran demonstrated reduced flexion and extension in 
both of his hands which made fine motor control difficult 
outside of using a gross grasp to hold utensils or a tooth 
brush.  Otherwise, he demonstrated active range of motion in 
his upper extremities within functional limits.  Strength was 
at least 3 out of 5 but movement was frequently characterized 
as painful due to his neuropathy.  


Analysis

The Veteran's service-connected diabetic neuropathy of the 
right hand has been rated by the RO under the provisions of 
Diagnostic Code 8515.  

Diagnostic Code 8515 contemplates impairment of the median 
nerve and governs disabilities with manifestations such as 
the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  

Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for the major hand when mild incomplete paralysis 
is present; for moderate incomplete paralysis of the major 
hand, a 30 percent rating is warranted.  A 50 percent 
evaluation is assigned for severe incomplete paralysis of the 
major hand.  Finally, complete paralysis of the hand at the 
median nerve warrants a 70 percent rating.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8713, evaluations 
are assigned for neuralgia of the radicular groups.  For both 
extremities, a minimum 20 percent evaluation is warranted for 
mild neuralgia.  For the dominant upper extremity, higher 
evaluations are assigned in moderate (40 percent), severe (70 
percent), and complete paralysis (90 percent) cases. 

The evidence of record shows that the Veteran is right 
handed, so impairment of his right wrist/hand is rated as 
impairment of the major upper extremity.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less that the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.  

In the present case, it should also be noted that, when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Based on the above evidence, the Board is satisfied that the 
Veteran's diabetic neuropathy of the right hand more nearly 
resembles the criteria for a 70 percent evaluation under 
Diagnostic Code 8713 for severe paralysis of the dominant 
upper extremity.  In this regard, the Board notes that the 
Veteran demonstrates pain, atrophy and severe weakness.  
Additionally, the August 2007 VA examiner stated that the 
Veteran had severe peripheral polyneuropathy, noting that the 
Veteran's right hand was worse than his left.  

Although he demonstrates evidence of severe incomplete 
paralysis of the major median nerve, the Board finds that the 
evidence does not demonstrate complete paralysis, nor is 
there evidence of the objective criteria contemplated by the 
next higher, 90 percent rating under Diagnostic Code 8713.  

The August 2007 and September 2007 VA examinations showed 
significant functional impairment of the right hand, but 
there was no evidence that the Veteran was unable to move his 
right hand at all.  

In fact, the August 2007 VA examination showed findings for 
grip strength of the hand.  Despite complaints of pain, loss 
of sensation, and problems picking up and holding objects, 
the Veteran is still able to move his right hand.  

Therefore, the Board finds that the Veteran's right hand 
disability is more appropriately classified as severe 
incomplete paralysis of the median nerve and a rating higher 
than 70 percent is thus not warranted under Diagnostic Codes 
8515 or 8713.  There is also no evidence that the Veteran is 
unable to flex his index finger, middle fingers, thumb, or 
make a fist.  

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 70 percent under the diagnostic 
codes applicable to limitation of motion of the wrist.  
However, seeing as the maximum evaluation for Diagnostic Code 
5214, ankylosis of the wrist, is 50 percent, and the maximum 
evaluation for Diagnostic Code 5215, limitation of motion of 
the wrist, is 10 percent, a higher evaluation cannot be 
granted under such diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 8214 and 8215 (2008).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign an evaluation higher than 70 percent for the Veteran's 
service-connected diabetic neuropathy of the right hand.  

A review of the record, to include the medical evidence, 
fails to reveal any functional impairment other than the 
Veteran's already service-connected diabetic neuropathy of 
the right hand associated with such disability to warrant 
consideration of alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against assigning an evaluation in excess of 
70 percent for the Veteran's service-connected diabetic 
neuropathy of the right hand.  Therefore, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


II.  Entitlement to a rating in excess of 20 percent for 
diabetic neuropathy of the left hand.

The Board notes that the factual background for the Veteran's 
diabetic neuropathy of the right hand is identical to that of 
the diabetic neuropathy of the left hand.  

Analysis

The RO evaluated the Veteran's service-connected diabetic 
neuropathy of the left hand at a 20 percent evaluation under 
Diagnostic Code 8713.  See 38 C.F.R. § 4.124a.  

As noted, the Veteran is right-handed; therefore his service-
connected diabetic neuropathy of the left hand involves his 
minor upper extremity.  The criteria for evaluating the 
severity or impairment of all radicular groups is set forth 
under Diagnostic Codes 8513 (paralysis of), 8613 (neuritis), 
and 8713 (neuralgia).  See 38 C.F.R. § 4.124a. Under 
Diagnostic Code 8513, for the minor upper extremity, a 20 
percent evaluation is warranted for mild incomplete paralysis 
of the upper extremity.  

A 30 percent evaluation is warranted for moderate incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis of the upper extremity.  An 80 percent rating is 
warranted for complete paralysis of the upper extremity.  See 
38 C.F.R. § 4.124a., Diagnostic Code 8713.  

Diagnostic Codes 8713 addresses the criteria for evaluating 
neuralgia of the relevant nerves.  The criteria are the same 
as that for evaluating degrees of paralysis as discussed.  38 
C.F.R. § 4.124a, Diagnostic Code 8713 (2008).  

In this case, the Board finds that the service-connected 
diabetic neuropathy of the left hand, is productive of a 
disability picture that more closely reflects that of severe 
incomplete paralysis, which thereby warrants a 60 percent 
disability rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8713.  

Given the findings of severe weakness of the intrinsic hand 
muscles, atrophy and impaired function found on examination, 
the Board finds that the disability approximates that of 
severe incomplete paralysis.  

Although he demonstrates evidence of severe incomplete 
paralysis of the minor median nerve, the Board finds that the 
evidence does not demonstrate complete paralysis, nor is 
there evidence of the objective criteria contemplated by the 
maximum 80 percent rating under Diagnostic Code 8713.  

The August 2007 and September 2007 VA examinations showed 
significant functional impairment of the left hand, but there 
was no evidence that the Veteran was unable to move his left 
hand at all.  In fact, the August 2007 VA examination showed 
findings for grip strength of the hand.  Despite complaints 
of pain, loss of sensation, and problems picking up and 
holding objects, the Veteran is still able to move his left 
hand.  

Therefore, the Board finds that the Veteran's left hand 
disability is more appropriately classified as severe 
incomplete paralysis of the median nerve and a rating higher 
than 60 percent is thus not warranted under Diagnostic Codes 
8515 or 8713.  There is also no evidence that the Veteran is 
unable to flex his index finger, middle fingers, thumb, or 
make a fist. 

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 60 percent under the diagnostic 
codes applicable to limitation of motion of the wrist.  
However, seeing as the maximum evaluation for Diagnostic Code 
5214, ankylosis of the wrist, is 50 percent, and the maximum 
evaluation for Diagnostic Code 5215, limitation of motion of 
the wrist, is 10 percent, a higher evaluation cannot be 
granted under such diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 8214 and 8215 (2008).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign an evaluation higher than 60 percent for the Veteran's 
service-connected diabetic neuropathy of the left hand.  

A review of the record, to include the medical evidence, 
fails to reveal any functional impairment other than the 
Veteran's already service-connected diabetic neuropathy of 
the left hand associated with such disability to warrant 
consideration of alternate rating codes.  


III.  Entitlement to a rating in excess of 40 percent for 
diabetic neuropathy of the left and right foot.

Factual Background

The Veteran underwent a July 2005 VA examination.  The 
Veteran presented with complaints of poor balance and 
increased pain in his lower extremities.  Lower extremity 
strength was 5/5 and there were no contractures, muscle 
atrophy or lack of coordination.  Neurologically was grossly 
benign and nonfocal.  Sensory to pain, touch and vibration 
was absent in his feet.  The Veteran had a bilateral ulcer of 
his left foot.  

The Veteran underwent a VA examination in January 2007.  The 
Veteran reported having numbness, tingling and pain into his 
thighs and his feet were cold all of the time.  He stated 
that he would wear extra socks or put his feet in warm water 
to numb them.  His balance was worse.  Strength was within 
normal limits for all extremities.  Sensation was absent in a 
stocking distribution.  He was able to weight bear but his 
balance was unsteady.  There were no limitations of motion, 
muscle atrophy, contractures, weakness or lack of 
coordination.  There was no pain on walking or range of 
motion.  

The Veteran underwent a VA neurological examination in August 
2007.  The Veteran reported numbness in both feet as they 
felt cold all the time.  He also stated that he had marked 
decreased balance with a tendency to fall.  Sensory 
examination showed decreased pinprick, light touch, vibration 
and proprioception in the high stocking distribution 
bilaterally which was quite severe.  

The Veteran was able to ambulate without assistance but he 
used a wheelchair for long distances.  His Romberg test was 
severely positive.  The rest of the neurologic examination 
was nonfocal.  

The diagnosis was that of peripheral polyneuropathy, likely 
diabetic, severe, that affected both upper extremities and 
both lower extremities.  He also had bilateral ulnar 
neuropathy where the right was much more severe than the 
left.  

The Veteran underwent a VA examination in September 2007.  He 
reported numbness, tingling and pain up into the thigh and 
stated that his feet were cold all of the time.  He would 
awake from sleep due to his cold feet.  He put on extra socks 
and his balance was much worse as he was only able to walk a 
few steps.  He had poor stance, poor balance and a limping 
gait.  His motor and sensory status of referred nerve had 
diminished.  He had decreased motor strength on all 
extremities.  His pulse was barely palpable at dorsalis 
pedis, posterior tibia and a mild pedal edema at ankle.  
Sensory was almost absent at both lower extremities but there 
was no ulceration, no abnormal pigmentation and no stasis 
dermatitis.  The Veteran had severe deformity of the joint on 
lower extremities.  

In November 2007 the Veteran received treatment for a foot 
ulcer at the Providence, Rhode Island VA Medical Center 
(VAMC).  The Veteran had decreased sensation, bilaterally.  
There was no tenderness and muscle strength was 4/5.  

The Veteran was again treated at the VAMC in December 2008 
for his feet.  The Veteran had a chronic diabetes mellitus 
ulcer.  He had decreased sensation, bilaterally.  


Analysis

The RO evaluated the Veteran's service-connected diabetic 
neuropathy of the left and right foot at a 40 percent 
evaluation under Diagnostic Codes 8520 and 8720.  See 38 
C.F.R. § 4.124a. 

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8620 provides a rating for 
neuritis of the sciatic nerve.  Diagnostic Code 8720 provides 
a rating for neuralgia of the sciatic nerve.

The Veteran's current 40 percent evaluation contemplates 
moderately severe incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8720.  

A 60 percent evaluation is assigned for severe incomplete 
paralysis of the sciatic nerve and an 80 percent evaluation 
is assigned for complete paralysis of the sciatic nerve which 
produces foot dangling and dropping, no active movement 
possible of muscles below the knee, and either lost or very 
weakened knee flexion.  38 C.F.R. § 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2008). 

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type for complete 
paralysis of a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  When the involvement 
is bilateral, the ratings should be combined with application 
of the bilateral factor.  38 C.F.R. § 4.124a (2008). 

Here, there was constant foot pain and lack of sensation, but 
good overall strength of the lower extremity.  The VA 
examinations revealed that the Veteran had poor stance, poor 
balance and a limping gait.  

However, there was no evidence of foot dangling or dropping, 
weakened knee flexion, or loss of active movement below the 
knee.  Accordingly, the evidence does not show more than 
moderate severely incomplete paralysis of the sciatic nerve, 
and an evaluation in excess of 40 percent is not warranted.

In addition, the other diagnostic codes for knee disorders, 
ankle disorders, and unilateral foot disorders do not provide 
for evaluations in excess in 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5260, 5262-5263, 5276-5279, 5281-5284 
(2008).  

Evaluating diabetic neuropathy of the left and right foot 
under the diagnostic code for hallux valgus would constitute 
impermissible pyramiding.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (20078); 38 C.F.R. § 4.14 (2008) (noting that the 
evaluation of the same disability or the same manifestations 
of a disability constitutes prohibited pyramiding).  
Accordingly, an increased evaluation is not warranted under 
alternative Diagnostic Codes.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2008), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, supra.  In this regard, the Veteran reported 
left foot pain and weakness.  

However, the objective evidence of record also showed no 
limitations of motion, muscle atrophy, contractures, weakness 
or lack of coordination.  The Veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 40 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  


IV.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

Factual Background

The Veteran underwent a VA examination in January 2007.  The 
Veteran denied any episodes of ketoacidosis.  He had not 
required hospitalization for diabetes.  He was on a diabetic 
diet.  He reported a 50 pound weight loss related to an 
illness outside of his diabetes.  

The examiner noted that the Veteran was restricted in his 
activities related to his fluctuating blood sugars as well as 
his neuropathy.  The diagnosis was Type II diabetes mellitus, 
on insulin.  

The Veteran underwent a VA examination in September 2007.  
The examiner noted that the Veteran had a clear diagnosis of 
diabetes mellitus type II and that he was on insulin.  The 
Veteran reported that his general condition right now was 
stable and did not change much in the past months.  


Analysis

The Veteran is receiving a 20 percent rating for diabetes 
mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted when the condition requires insulin, restricted 
diet, and regulation of activities.  

A 60 percent rating is warranted when the condition requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A 100 percent rating is warranted when the condition requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The reports of the January 2007 and September 2007 VA 
examinations indicate the Veteran requires insulin and is on 
a restricted diet.  

The September 2007 VA examiner found that the Veteran had 
restrictions in his activities.  The medical evidence also is 
read as showing restrictions in occupational and recreational 
activities.  The criteria for a 40 percent rating are, 
therefore, met.  

The criteria for a higher rating have not been met as the 
evidence does not indicate that he has had a hypoglycemic 
reaction requiring hospitalization, and there have been no 
reported episodes of ketoacidosis, hyperglycemic reaction 
with need for hospitalization or twice monthly visits to a 
diabetic care provider.  

The Veteran has many complications associated with diabetes, 
including diabetic neuropathy of each extremity for which, as 
addressed above, he has been granted service connection and 
is receiving separate ratings.  

For these reasons, a 40 percent rating is granted, but a 
higher rating must be denied because the preponderance of the 
evidence is against such a rating-meaning there is no 
reasonable doubt to resolve in the Veteran's favor.  38 
U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21. 


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

Marked interference with employment, beyond that contemplated 
by the schedular ratings, has not been shown or claimed.  The 
record does not reflect recent hospitalization for his 
disabilities.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).  

In the absence of such exceptional factors as frequent 
hospitalization or marked interference with employment, the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 



ORDER

An increased evaluation of 70 percent, and no higher, for the 
service-connected diabetic neuropathy of the right hand is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits. 

An increased evaluation of 60 percent, and no higher, for the 
service-connected diabetic neuropathy of the left hand is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An increased rating in excess of 40 percent for diabetic 
neuropathy of the left and right foot is denied.  

An increased evaluation of 40 percent, and no higher, for the 
service-connected diabetes mellitus is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  . 



REMAND

The Veteran contends that his cervical myelopathy disability 
is a result of his service-connected diabetes mellitus, which 
she claims has resulted in a shortened extremity and an 
altered gait.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

In May 2006, a staff physician at the Providence, Rhode 
Island VAMC noted that the Veteran's cervical myelopathy was 
tied to his service connected disabilities including diabetes 
mellitus and diabetic neuropathy.  

However, the staff physician did not have access to the 
claims folder, and did not provide a rationale for his 
conclusion.  An examination is needed that is a product of 
the review of the entire record, including the Veteran's 
reports and the service treatment records.  

The Board also notes that the Veteran has not yet been 
afforded a VA examination regarding his cervical myelopathy 
disability.  An examination is needed to determine whether 
the Veteran has a cervical myelopathy disability related to 
his service connected diabetes mellitus disability.  

Since the disposition of the claim for entitlement to service 
connection for cervical myelopathy, to include as secondary 
to a service-connected Type II diabetes mellitus may affect 
the final determination as to the Veteran's claims for 
entitlement to SMC based on loss of use of the left hand, 
right hand, right foot and left foot and entitlement to SMC 
based on a need for regular aid and attendance or on 
housebound status, a determination on the SMC matters must 
await resolution of the claims for secondary service 
connection.  

The matters are inextricably intertwined, and hence, the RO 
should adjudicate all these claims together.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  

Consideration of these matters together will ensure that the 
RO avoids piecemeal adjudication of the claims.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  The RO should also schedule the 
Veteran for a VA aid and attendance examination that takes 
into consideration all service-connected disability.  

The Veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may well result in 
denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

If the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination by a physician in 
order to determine the etiology of his 
cervical myelopathy disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  

The examiner should offer an opinion as 
to whether it is as likely as not (50 
percent or greater probability) that the 
Veteran's cervical myelopathy is related 
to the Veteran's active duty service or 
the result of, or aggravated by, his 
service-connected diabetes mellitus 
disability?  

The examiner should provide a rationale 
for all opinions.  

2.  The RO should provide the Veteran 
with appropriate notice of relevant 
provisions of 38 U.S.C.A. § 1441 and 38 
C.F.R. § 3.350, which includes an 
explanation as to the evidence and 
information required to substantiate the 
Veteran's claim of entitlement to SMC 
based on all combinations of upper and 
lower extremity(ies) conditions: to 
include loss of use of one or both hands 
and loss of use of one or both feet.  

3.  The Veteran should be scheduled for a 
VA aid and attendance or housebound 
examination.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, if any, should be 
conducted.  The examiner should be 
informed of the Veteran's current 
service-connected disabilities.  These 
include: Post Traumatic Stress Disorder 
(PTSD) and bipolar disorder (50%); 
diabetic neuropathy of the left foot 
(40%); diabetic neuropathy of the right 
foot (40%); coronary artery disease 
(30%); diabetic neuropathy of the right 
hand (70%); diabetic neuropathy of the 
left hand (60%); Type II diabetes 
mellitus (40%); and erectile dysfunction 
(0%).  As noted above, the Agency of 
Original Jurisdiction (AOJ) also will be 
deciding on remand whether service 
connection is warranted on a secondary 
basis for cervical myelopathy.  

The examiner is asked to express an 
opinion as to whether these service- 
connected disabilities (as well as any 
cervical myelopathy disability found on 
examination to have been caused or 
aggravated by any service-connected 
disability(ies)) have resulted in -the 
Veteran's loss of use of his left hand, 
right hand, right foot and left foot -
inability to dress or undress himself or 
to keep himself ordinarily clean and 
presentable -frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid -inability to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness -
inability to attend to the wants of 
nature -incapacity (physical or mental) 
which requires care or assistance on a 
regular basis to protect the claimant 
from hazards or dangers incident to his 
daily environment -actual requirement to 
be confined to bed, and substantial 
confinement to his house (ward or 
clinical areas, if institutionalized) or 
immediate premises.  

4.  The AOJ should arrange for an 
examination by a VA physician specialist 
in neurology for a medical opinion as 
explained below.  After reviewing the 
available medical records- and if deemed 
necessary, conducting any appropriate 
examination-the examiner should render 
comments specifically addressing the 
following:

As to each service-connected upper 
extremity disability, the examiner should 
provide an opinion as to whether no 
effective function remains of each upper 
extremity which results in a condition 
productive of "loss of use," with "loss 
of use" defined as existing if no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the elbow, with use of a 
suitable prosthetic appliance. 

As to each service-connected lower 
extremity disability, the examiner should 
provide an opinion as to whether no 
effective function remains of each lower 
extremity which results in a condition 
productive of "loss of use," with "loss 
of use" defined as existing if no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance.

The examiner should base the opinions on 
the actual remaining function, such as 
whether the acts of grasping, 
manipulation and other related functions 
remain. 

5.  After undertaking any additional 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the Veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


